Citation Nr: 0430201	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  98-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher disability rating for a latex allergy 
under an extra-scheduler evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1984 through 
November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 adverse action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  This case was previously before the Board in August 
2000.  In August 2000 the Board requested additional 
development of the claim, specifically to obtain an opinion 
from the Under Secretary for Benefits of the Director of the 
Compensation and Pension service, for the purpose of 
determining whether an extra-schedular rating is warranted.  
The claim was then remanded back to the RO for its review.  
In June 2004 the RO issued a supplemental statement of the 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2004).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.

In August 2000 the Board remanded the veteran's claim for a 
higher rating of latex allergy under an extra scheduler 
evaluation.  In this remand the Board directed the RO to 
refer the case to the Under Secretary for Benefits of the 
Director of the Compensation and Pension (C&P) Service for 
consideration of an extra-schedular evaluation for non-
specific rhinitis and sinusitis secondary to a latex allergy.  
In May 2004, the Acting Director requested that the RO 
solicit employment data from the appellant to corroborate her 
claim that she has suffered an impaired earning capacity.  
There is no evidence in the claims folder that this was ever 
done.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
veteran and her representative 
information regarding her work history 
since her military discharge in 1996.  
The veteran should either submit the 
records herself or provide the necessary 
authorization giving the RO the authority 
to obtain the veteran's civilian 
employment records from 1996 to the 
present.

2.  The RO should then send all 
information received from the veteran and 
her employer(s) to the Under Secretary 
for Benefits of the Director of the 
Compensation and Pension service for the 
purpose of determining whether an extra-
schedular rating is warranted.     

3.  Upon receipt of the Compensation and 
Pension service's determination, the RO 
should readjudicate the appeal.  If the 
decision remains unfavorable to the 
veteran the RO must then furnish the 
veteran and her representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




